Citation Nr: 1329580	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress 
disorder (PTSD), a not otherwise specified depressive 
disorder, and a depressive mood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel
INTRODUCTION

The Veteran had active service from January 1960 to August 
1963 and from November 1963 to October 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen 
the Veteran's claim of entitlement to service connection for 
PTSD.  In 2008, the Veteran moved to Texas.  His record was 
subsequently transferred to the Waco, Texas, Regional Office 
(RO).  In April 2010, the Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  A hearing transcript was prepared and incorporated 
into the record.  

In June 2010, the Board determined that new and material 
evidence had been received to reopen the Veteran's claim and 
remanded the issue of service connection for an acquired 
psychiatric disorder to include PTSD and depression to the 
RO for further development.  In February 2013, the Board 
requested an opinion from a Veterans Health Administration 
(VHA) medical expert in psychiatry.  In April 2013, the 
requested VHA opinion was incorporated into the record.  In 
May 2013, the Veteran and his accredited representative were 
provided with a copy of the VHA opinion.  In July 2013, the 
accredited representative submitted additional argument.  
The Board has reviewed both the physical claims files and 
the "Virtual VA" file so as to insure a total review of the 
evidence.  

The Board has reframed the issue of service connection for 
an acquired psychiatric disorder to include PTSD and 
depression as entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, a 
not otherwise specified depressive disorder, and a 
depressive mood disorder in accordance with the United 
States Court of Appeals for Veterans Claims' (Court) 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(finding that a claim for benefits for one psychiatric 
disability also encompassed benefits based on other 
psychiatric diagnoses and should be considered by the Board 
to be within the scope of the filed claim).  

FINDINGS OF FACT

1.  The Veteran is not a former prisoner of war.  

2.  An acquired psychiatric disorder was not manifested 
during active service or for many years thereafter.  

3.  The Veteran has been found not to meet the diagnostic 
criteria for PTSD on multiple evaluations.  

4.  The Veteran's not otherwise specified depressive 
disorder and depressive mood disorder have not been shown to 
have originated during or otherwise related to active 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD, a 
not otherwise specified depressive disorder, and a 
depressive mood disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 101(32), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on the 
Department of Veterans Affairs (VA) to provide claimants 
with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a).  The notice requirements of 
VCAA require VA to notify the claimant of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, VA will attempt to obtain.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between a veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

VA has issued several VCAA notices to the Veteran including 
an October 2004 notice which informed him of the evidence 
generally needed to support an application to reopen a claim 
of entitlement to service connection; what actions he needed 
to undertake; and how VA would assist him in developing his 
claim.  The October 2004 VCAA notice was issued to the 
Veteran prior to the January 2005 rating decision from which 
the instant appeal arises.  In June 2010, the Board reopened 
the Veteran's claim for service connection and remanded it 
to the RO for de novo adjudication.  The issue was 
subsequently adjudicated on the merits in May 2011.  In the 
May 2011 supplemental statement of the case (SSOC), the 
Veteran was informed of the evidence generally needed to 
support a claim of entitlement to service connection; what 
actions he needed to undertake; and how VA would assist him 
in developing his claim.  Therefore, there was no defect 
with respect to timing of the VCAA notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or 
attempted to secure all relevant documentation required by 
the VCAA.  Social Security Administration (SSA) records were 
obtained and incorporated into the record.  A review of 
relevant ship logs was conducted and the report thereof 
incorporated into the record.  The Veteran was afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  He was afforded hearings 
before both a VA Decision Review Officer (DRO) and the 
undersigned Acting Veterans Law Judge sitting at the RO.  
The hearing transcripts are of record.  The Board requested 
a VHA psychiatric opinion.  The opinion was incorporated 
into the record and provided to the Veteran.  When VA 
undertakes to obtain an opinion, it must ensure that the 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The April 2013 VHA opinion examination report 
reflects that all relevant records were reviewed and opinion 
requested was advanced. 

All identified and available relevant documentation has been 
secured and all relevant facts have been developed.  There 
remains no question as to the substantial completeness of 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  For these reasons, the Board 
finds that the VCAA duties to notify and to assist have been 
met.  


II.  Service Connections

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  

The claimed disorder is not a "chronic disease" enumerated 
under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 
C.F.R. § 3.303(b) are not for application.  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

During the pendency of the instant appeal, the Secretary of 
VA amended the provisions of 38 C.F.R. § 3.304 applicable to 
PTSD claims.  This amendment is expressly applicable to all 
claims pending before the Board on July 13, 2010.  The 
amended regulation directs, in pertinent part, that: 

  (f)  Posttraumatic stress disorder.  
Service connection for posttraumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) of 
this chapter; a link, established by 
medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor occurred.  
The following provisions apply to claims 
for service connection for posttraumatic 
stress disorder diagnosed during service 
or based on the specific type of claimed 
stressor:  
  (1)  If the evidence establishes a 
diagnosis of posttraumatic stress 
disorder during service and the claimed 
stressor is related to that service, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the Veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.   
  (2)  If the evidence establishes that 
the veteran engaged in combat with the 
enemy and the claimed stressor is 
related to that combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
  (3)  If a stressor claimed by a 
veteran is related to the veteran's fear 
of hostile military or terrorist 
activity and a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms 
are related to the claimed stressor, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
the claimed stressor is consistent with 
the places, types, and circumstances of 
the veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was 
confronted with an event or circumstance 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of the veteran or 
others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, 
including suspected sniper fire; or 
attack upon friendly military aircraft, 
and the veteran's response to the event 
or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. 
§ 3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993);38 
U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an 
in-service stressor for PTSD will vary depending on whether 
or not the veteran "engaged in combat with the enemy."  Id.  
If VA determines that a veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  The question 
of whether a veteran was exposed to a stressor in service is 
a factual one, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 
190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  Hence, whether a stressor was of sufficient gravity 
to cause or support a diagnosis of PTSD is a question of 
fact for medical professionals and whether the evidence 
establishes the occurrence of stressors is a question of 
fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Gallegos  v. Peake, 22 
Vet. App. 329 (2008).  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found 
in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).  Additionally, VA can submit any evidence, 
including alternate source evidence, to a medical or mental 
health professional for interpretation.  Bradford v. 
Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for 
claims involving an in-service personal assault, after-the-
fact medical evidence can be used to establish a stressor.  
See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton 
v. West, 12 Vet. App. 272, 278 (1999). 

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
government or its agents, or a hostile force, during a 
period of war; or by a foreign government or its agents, or 
a hostile force, under circumstances which the Secretary of 
VA finds to have been comparable to the circumstances under 
which persons have generally been forcibly detained or 
interned by enemy governments during periods of war.  
38 U.S.C.A. § 101(32).   

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has clarified that lay 
evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran contends that service connection for PTSD is 
warranted as the claimed disability was precipitated by his 
in-service Vietnam War-related traumatic experiences which 
included witnessing the arrival of body bags aboard the 
U.S.S. Valley Forge; watching napalm attacks against enemy 
coast line targets; harassment by his superior officers, and 
being kept as a virtual "prisoner of war" while serving 
aboard the U.S.S. Valley Forge.  

Initially, the Board observes that the record does not 
establish and the Veteran does not allege that he was 
forcibly detained or interned by either an enemy government 
or its agents or a hostile force; or a foreign government or 
its agents during active service.  Therefore, the Board 
finds that the Veteran is not a former prisoner of war for 
VA purposes.  38 U.S.C.A. § 101(32).  

The Veteran's service treatment records do not refer to an 
acquired psychiatric disorder.  His service personnel 
records indicate that he served aboard the U.S.S. Estes, the 
U.S.S. Tulare, and the U.S.S. Valley Forge as a boiler 
tender.  The Veteran received multiple non-judicial 
punishments for incidents including being absent from his 
post and other duty-related activities.  The Veteran served 
aboard the U.S.S. Valley Forge from May 1964 to March 1967.  
An Internet reference notes that the U.S.S. Valley Forge and 
her Marine helicopter contingent were involved in combat 
operations against the enemy including providing logistic 
and medical support for the operations.  The ship's 
activities included air evacuation of casualties to the 
ship.  

An October 1988 psychiatric evaluation from T. Robertson, 
M.D., states that the Veteran complained of right arm pain.  
He was noted to be "blandly preoccupied with chronic pain in 
the right arm" and to feel that "he is unable to do things 
and is dependent upon others for support."  The Veteran was 
diagnosed with a somatoform pain disorder and a mixed 
personality disorder with passive-aggressive, inadequate, 
and schizoid features.  

In his October 1988 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran sought service 
connection for PTSD.  

A July 1989 psychological evaluation from C. Base, Ph.D., 
notes that the Veteran had been previously diagnosed with a 
somatoform pain disorder, probable psychogenic pain 
disorder, and PTSD.  The Veteran was diagnosed with a 
dysthymic disorder, a somatoform pain disorder, and 
"[ruleout] histrionic personality disorder with dependent 
and schizoid features."  

An April 1999 psychiatric evaluation from L. Flowers, M.D., 
notes that the Veteran was diagnosed with a mood disorder 
secondary to chronic pain and psychoactive substance abuse 
and alcohol abuse in remission.  

A September 2000 Vet Center intake evaluation states that 
the Veteran was diagnosed with an emotional disorder.  The 
treating psychologist commented that the Veteran "presented 
with many of the symptoms of PTSD, but without a traumatic 
event specific to the Vietnam or any other war" and "his 
'trauma' relates to reports of harassment and deprivation of 
advancement in rank over his second 4 year tour of duty in 
the U.S. Navy ostensibly by a chief and division officer."  

In his December 2000 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran advanced that 
service connection for PTSD was warranted as the disorder 
had been initially manifested in 1967 by nightmares, 
intrusive thoughts, anger, guilt, depression, isolation, 
emotional numbing, hypervigilance, and anxiety.  He stated 
that he had been treated for PTSD at the San Diego Vet 
Center.  

In his July 2001 application to reopen his claim of 
entitlement to service connection, the Veteran conveyed that 
he witnessed the unloading and handling of body bags and 
watched "as our jets napalmed on shore" while aboard the 
U.S.S. Valley Forge.  

At a December 2001 VA psychiatric examination, the Veteran 
was diagnosed with a not otherwise specified depressive 
disorder.  The examiner determined that the Veteran did not 
meet the PTSD diagnostic criteria involving threatened 
death, serious injury, or a threat to his physical integrity 
and intense fear, helplessness, or horror in the presence of 
that event.  The examiner clarified that the Veteran 
exhibited chronic depressive symptoms "which have affected 
the way which he functioned throughout life."  

An August 2004 VA social work letter states that the Veteran 
had been referred for assessment of "military-related PTSD."  
VA clinical documentation dated in December 2004 report that 
assessments of severe PTSD and depression were advanced.  VA 
social work documentation dated in February 2005 and March 
2005 conveys that the Veteran reported having been 
restricted to his ship during active service and was found 
to PTSD as a consequence.  A March 2005 VA treatment record 
states that the Veteran was diagnosed with PTSD and 
not otherwise specified depression.  No specific findings as 
to whether the Veteran met the diagnostic criteria for PTSD 
were advanced.  

In an undated written statement received in September 2005, 
the Veteran indicated that he had experienced several 
stressful in-service events including one occasion wherein 
he was "forced to go ashore" as he did not have duty; went 
to a bar; passed out; was shaken awake by his division 
officer; and yelled at to go to work.  The Veteran stated 
that he had kicked and threatened his division officer as a 
result of the harassment.  

An August 2006 VA treatment record relates that the Veteran 
complained of "worsening PTSD and depression."  Assessments 
of PTSD and a not otherwise specified depressive disorder 
were advanced.  

A December 2006 VA mental health clinic treatment record 
states that the Veteran was diagnosed with PTSD, depression, 
and alcohol and marijuana abuse.  

In his undated Appeal to the Board (VA Form 9) received in 
October 2007, the Veteran advanced that certain facts had 
been overlooked "which led to PTSD during Vietnam War that 
led and held me a prisoner to this very day."  

At the December 2007 DRO hearing, the Veteran testified that 
he had witnessed the handling of body bags and on shore 
napalm attacks while aboard the U.S.S. Valley Forge.  He 
stated further that he had been unfairly punished for minor 
military infractions including failing to get a haircut; 
harassed by his military superiors about his duties; had 
been required to work for 38 hours straight on one occasion; 
and went absent without leave (AWOL) to escape his ship.  
At the April 2010 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified that: he had been 
a boiler tender aboard the U.S.S. Valley Forge; had 
witnessed helicopters bringing casualties in body bags to 
the ship and napalm attacks on the Vietnamese coastline; and 
had been required by his chief to teach a new shipmate 
everything he knew which took 12 straight hours of training 
nonstop.  He stated that his PTSD had been linked by 
treating medical personnel solely to his combat-related 
traumatic experiences.  

At an April 2011 VA examination for compensation purposes, 
the examiner determined that "PTSD not found."  He commented 
that:

I did not find any evidence whatsoever 
from today's examination suggesting the 
diagnosis of PTSD.  The Veteran's 
presentation was completely 
unremarkable.  Reviewing his C-file, I 
note that he has received a diagnosis of 
PTSD, but I did not find any evidence 
from today's examination that would 
warrant that diagnosis.  Similarly, 
there was no evidence from today's 
examination of any other psychiatric 
diagnosis acquired or otherwise that he 
reported in today's examination.  

The April 2013 VHA states that the Veteran's records were 
thoroughly reviewed.  The physician opined that:

1.	 In the absence of any clear or 
documented traumatic event or events 
during his active service "that 
involved actual or threatened death or 
serious injury," Criterion A, which is 
the basic premise of the diagnosis of 
PTSD based on the DSM-IV - is not 
fulfilled.  Other non-specific 
symptoms that [the Veteran] has 
reported over the years which include 
- nightmares, hypervigilance, getting 
easily startled, while distressing - 
are not enough to warrant a PTSD 
diagnosis.  Therefore, in my opinion, 
there is very little evidence that 
supports a diagnosis of PTSD in this 
veteran.  
2.	The Veteran's records show evidence 
for a chronic mood disorder, on the 
depressive spectrum.  
3.	There is no evidence to suggest that 
this depressive disorder had its onset 
during active service, or is related 
in any way to the Veteran's service 
aboard the U.S.S. Valley Forge.  

The Veteran asserts that service connection for an acquired 
psychiatric disorder to include PTSD is warranted secondary 
to his in-service traumatic experiences which included 
witnessing both casualties being brought aboard his ship and 
on shore napalm attacks against enemy targets and having 
been harassed by his military superiors to the extent that 
he felt like a prisoner aboard his own ship.  The Veteran 
served aboard the U.S.S. Valley Forge while the vessel was 
supporting combat operations against enemy targets by 
sending helicopters on missions and subsequently receiving 
dead and wounded Marines by helicopter.  He reported having 
observed both the returning helicopters and napalm attacks 
against enemy targets on shore while aboard ship.  While he 
has submitted testimony about inservice harassment by his 
military superiors, the Veteran acknowledged at the April 
2010 hearing before the undersigned Acting Veterans Law 
Judge that his claimed PTSD had been related by treating 
medical personnel solely to his combat-related traumatic 
experiences.  

In determining whether a veteran participated in combat, the 
veteran's testimony will be weighed together with the other 
evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).  The Board finds that the Veteran engaged in combat 
with the enemy as a crewman aboard the U.S.S. Valley Forge 
and his claimed stressors are combat-related.  His credible 
lay statements are accepted as conclusive evidence of the 
stressors occurrence.  No further development or 
corroborative evidence is required.  Zarycki v. Brown, 6 
Vet. 91, 98 (1993).  T 

It is next necessary to determine whether the claimed 
acquired psychiatric disability is related to active service 
including the Veteran's combat experiences.  The Board has 
reviewed the probative evidence of record including the 
Veteran's testimony and written statements on appeal.  The 
service treatment records make no reference to an acquired 
psychiatric disorder.  The first documentation of record of 
the onset of an acquired psychiatric disorder in the 
October1988 diagnosis of a somatoform pain disorder and a 
mixed personality disorder with passive-aggressive, 
inadequate, and schizoid features, some 21 years after 
service separation.  

The record is in conflict as to the nature and etiology of 
the Veteran's acquired psychiatric disorder.  While VA 
social work and treatment records dated between 2004 and 
2006 reflect that the Veteran was diagnosed with PTSD and a 
not otherwise specified dysthymic disorder, both the reports 
of the December 2001 and the April 2011 VA examinations and 
the April 2013 VHA opinion convey that the Veteran has a 
not otherwise specified depressive disorder and a depressive 
mood disorder and specifically did not meet the diagnostic 
criteria for PTSD.  The VA social work and treatment records 
reflecting a diagnosis of PTSD do not indicate whether the 
Veteran met the diagnostic criteria for PTSD or reflect any 
specific basis for the PTSD diagnoses.  The December 2001 VA 
examination report and the VHA opinion note that the 
clinical evidence had been thoroughly examined; discussed 
the prior PTSD diagnoses; and found that the Veteran did not 
meet "Criterion A, which is the basic premise of the 
diagnosis of PTSD based on the DSM-IV."  The VHA opinion 
further concluded that the record contained no evidence 
establishing that the Veteran's depressive mood disorder 
originated during or was otherwise etiologically related to 
his period of naval service.  Given that the VA examiners' 
opinions and the VHA opinion are supported by the examiners' 
specific findings that the Veteran did not meet the relevant 
criteria for PTSD and the VA social workers and treating 
medical personnel advanced no findings as the criteria 
necessary for a PTSD diagnosis, the Board finds that the 
December 2001 and April 2011 VA examination reports and the 
April 2013 VHA opinion are more persuasive than the VA 
treatment records as to the adequacy of the PTSD diagnoses 
of record.  

The Veteran testified on appeal that he has PTSD related to 
his naval service.  The Veteran is competent to state that 
he has nightmares, intrusive thoughts, depression, and other 
psychiatric symptoms.  However, to the extent that the 
Veteran asserts that such symptoms are manifestations of 
PTSD and that such disability is related to his active 
service, the Board finds that the Veteran's lay statements 
do not constitute competent evidence.  The Veteran is not a 
physician, a psychiatrist, or a psychologist.  He has not 
offered any medical qualifications.  As a layman, the 
Veteran is not competent to offer a diagnosis of PTSD or to 
offer an opinion regarding the etiology of his psychiatric 
disability including its relationship to active service.  
The diagnosis of PTSD and other psychiatric disabilities and 
their relationship to active service is too complex to be 
addressed by a layperson.  The etiology of psychiatric 
disabilities is the subject of extensive research by medical 
professionals and would require specific clinical 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

The Veteran's diagnosed not otherwise specified depressive 
disorder and depressive mood disorder have not been shown to 
have been manifested during active service or for many years 
thereafter.  No competent medical professional has concluded 
that the disabilities originated during or are otherwise 
related to active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Therefore, the claim must 
be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD, a not otherwise specified depressive disorder, 
and a depressive mood disorder is denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


